DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al US 2015/0002771 in view of Wang He US 2014/0185320 and further in view of Wu US 2016/0327724.
Regarding claim 1, Nakamoto teaches a display device, comprising: a liquid crystal panel (fig. 12 1); an optical sheet (112-114) under the liquid crystal panel; and a light emitting diode (LED) assembly configured to supply a light to the liquid crystal panel through the optical sheet, wherein the LED assembly includes: a printed circuit board (PCB) (fig. 11 160); a plurality of LED chips (150) on the PCB and a light guiding panel (162) between an adjacent two of the plurality of LED chips.   Nakamoto omits the LED chips configured to emit a blue colored light; a fluorescent lens over the plurality of LED chips however the use of a fluorescent lens over a plurality of chips and a blue LED would have been obvious 
Regarding claim 2, Nakamoto teaches the light guiding panel includes a pattern configured to totally reflect the blue colored light (see fig. 11) as the pane has holes to fit the LED chips (150).
Regarding claim 3, Nakamoto teaches the light guiding panel has a bar shape corresponding to a length of the PCB (fig. 11 160).
Regarding claim 4, Nakamoto teaches the fluorescent lens (fig. 2A 156 [0051]) is over the plurality of LED chips and the light guiding panel. 
Regarding claim 5, Nakamoto teaches the fluorescent lens includes a plurality of lenses (fig. 2A 156); and each of the plurality of lenses respectively contacts and surrounds each of the plurality of LED chips (151).
Regarding claim 8, Nakamoto does not explicitly disclose a the fluorescent lens includes a yellow fluorescent material however yellow phosphor is a common fluorescent material and it would have .

Claim 6-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al US 2015/0002771 In view of Lee US 2015/0368769.
	Regarding claim 6, the reference does not explicitly teach the fluorescent lens and the light guiding panel constitute a same plane however this is considered a matter of design choice as the fluorescent lens can be formed individually (claim 5 of the current application or fig. 2A 156 of the reference) and one of ordinary skill in the art could easily replace one for the other.  Lee teaches this configuration is known (see [0076] fig. 5 163).
	Regarding 7, Lee teaches a fluorescent lens has a sheet shape (63) over the plurality of LED chips and the light guiding panel (see fig. 5).
	
Regarding claim 9, Nakamoto teaches  a light guide plate (fig. 12 120) under the optical sheet; and howver does not explicitly teach a main frame surrounding the LED assembly (fig. 1).  Lee teaches a main frame (130) surrounding the LED assembly to support for the LED.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference in view of Lee to form a support for the backlight.
Regarding claim 10, Lee teaches the PCB (169) contacts and is fixed to an inner side surface of the main frame; and the LED assembly is at a side of the light guide plate to supply a linear light to the light guide plate through the fluorescent lens (see fig. 4-5).
Regarding claim 11, Lee teaches the PCB contacts and is fixed to an inner surface of the main frame; and the LED assembly is at a side of the light guide plate to supply a linear light to the light guide plate through the light guiding panel.   The references do not explicitly teach the inner surface being an 
Regarding claim 12, Lee teaches  a diffusing plate [0057] under the optical sheet; a main frame (130) surrounding the LED assembly; and a bottom frame (150) under the LED assembly.
Regarding claim 13, Lee teaches an LED assembly under the diffusing plate to supply a plane light to the diffusing plate [0057].  The references do not explicitly teach the the PCB contacts and is fixed to the bottom frame however this is considered a matter of design choice and can be modified as needed depending on space considerations.
Regarding claim 14, Wang He teaches light enters the light guiding panel through a side surface and is emitted from the light guiding panel through a front surface perpendicular to the side surface.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871